          Case 7:18-cv-08956-CS Document 45       42 Filed 05/07/19
                                                             05/06/19 Page 1 of 1
                    I'm glad the parties have resolved the case (and, I presume, the issue of Plaintiff's
                    counsel's expenses for the April 12 conference), but there remains one open issue: Mr.
                    Liebowitz's failure to document the death in the family
                    that he says caused him to miss the conference. (See Doc. 38.).
                    He was supposed to address that issue by May 3, but I will give him until May 9. Even
                    if Defendant has been made whole, I still need to satisfy myself that there is no need
                    for disciplinary or other inquiry.



                                                            May 6, 2019

BY ECF AND ELECTRONIC MAIL
The Hon. Cathy Seibel
United States District Judge
United States District Court                                                    5/7/19
 for the Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150

               Re:    Berger v. Imagina Consulting (18 Civ. 8956 (CS)(JCM))

Dear Judge Seibel:
        I represent the defendant Imagina Consulting Inc. in this action. I write, in an abundance
of caution, in response to Mr. Liebowitz’s letter of May 3, 2019.

       The parties have indeed reached a non-confidential settlement. The settlement agreement
requires (in part) that Mr. Liebowitz and his firm to pay my firm a portion of the attorney’s fees
and costs that my client has incurred in defending this action. I am awaiting payment of that
amount before Mr. Liebowitz is free to file the stipulation of dismissal to which he referred.

        Mr. Liebowitz omitted to mention in his letter that the agreement expressly provides that
“nothing in this Agreement constitutes a discharge, waiver or settlement of any obligation that
Jason Berger or his attorneys may have to the Court, to any disciplinary body, to any other
tribunal, or to any other person.” That provision was intended so as to not interfere with the
Court’s own process and independent authority in reviewing the matters raised by the Court’s
own motion [ECF Minute Entry entered on 4/19/2019 at 12:29 PM EDT], Mr. Liebowitz’s
submission [ECF Document No. 36], and the Court’s Memo Endorsement entered on 5/2/2019 at
10:09 AM EDT [ECF Document No. 38].

                                                            Respectfully submitted,



                                                            Craig J. Albert

Copy to Richard Liebowitz, Esq. (via email)




10566
